DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of extracting, determining, weighting, summing, and ranking fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of extracting, determining, weighting, summing, and ranking is a process that under its broadest reasonable interpretation, covers performance of the limitation in 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 1 is similar to claim 11 but recites a system, rather than a method and the system include a storage device, for storing instructions and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage device to perform the method of claim. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 1 integrates the abstract idea into a practical application. Nor 
Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (CN102576045A) in view of Xiao et al. (US 2017/0269985 A1)
Regarding claim 1, Huet et al. disclose a system (equivalent to "an evaluation system") that monitors time-varying defect classification performance, and in particular discloses (see paragraphs 44-45 of the specification) that 
Huet et al. fail to disclose  determining at least one feature evaluation respectively from the at least one feature parameter; weighting the at least one feature evaluation to respectively calculate at least one weighted feature evaluation; Summing the at least one weighted feature assessment to calculate at least one total score corresponding to at least one trained example; and ranking 
Xiao et al. disclose (see paragraph 55 of the specification) at step 202 obtaining information associated with a fault, such as obtaining key event information and optionally also one or more of recency information, status information, release number information, version number information or duplicate value information. At step 204, the obtained information is data decimated and prepared such that the information is converted into a standardized format that can be computed. At step 206, a feature transformation and normalization process is performed, a similarity score (e.g., S, R, Sv, Rv, V, or Dv described above) is computed for the respective feature, and each feature score is normalized such that the value of each feature score is between 0-1. At step 208, calculating an overall score from each feature score (e.g., a weighting calculation according to the weight of each feature), and ranking the relevant historical faults by score and selecting the classified locations corresponding to the top K ( e.g. K = 10) faults for statistics ( e.g. 5 occurrences of the AAA classified 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching 
Regarding claim 11, Huet et al. disclose a method of monitoring time-varying defect classification performance (equivalent to "a method of evaluating"), and specifically discloses (see paragraphs 44-45 of the specification) that operation 1010 depicts receiving one or more signals indicative of one or more attributes of one or more samples from one or more scanning inspection tools. A scanning inspection tool 101A of inspection module 101 may receive the sample wafer 105, wherein scanning inspection tool 101A can generate signals 107 indicative of optical characteristics of sample wafer 105, which can include signals indicative of one or more defects, thereby providing an indication of detection of these defects (equivalent to "extracting at least one feature parameter respectively corresponding to at least one defect detected on an object"). Operation 1020 depicts determining a population of one or more defect types for the one or more samples according to application of one or more classification rules to one or more signals received from the one or more scanning inspection tools.
Huet et al. fail to disclose at least one feature evaluation is determined from said at least one feature parameter, respectively; weighting the at least one 
Xiao et al. discloses a fault classification method and specifically discloses (see paragraph 72 of the specification) at step 202 obtaining information associated with a fault, such as obtaining key event information and optionally also one or more of recency information, status information, release number information, version number information or duplicate value information. At step 204, the obtained information is data decimated and prepared such that the information is converted into a standardized format that can be computed. At step 206, a feature transformation and normalization process is performed, a similarity score (e.g., S, R, Sv, Rv, V, or Dv described above) is computed for the respective feature, and each feature score is normalized such that the value of each feature score is between 0-1. At step 208, calculating an overall score from 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Xiao et al. with the teaching of Huet et al.  in order to provide a method and apparatus for classifying a failure.
Claims 2 and 12 further defines the preceding claims, however, after determining the suspected root cause of the occurrence of the defect, automatically issuing an alert about the suspected root cause is a customary means in the art. 
Regarding claims 3 and 13, Huet et al. disclose wherein the at least one feature parameter corresponding to the at least one defect comprises a detective tool status (see paragraph 61 of the specification).
Regarding claims 4 and 14, Xiao et al. disclose  (see paragraphs 42- 43 of the specification) In one embodiment, the feature similarity for each of the specific features can be calculated separately, for example by comparing time stamp information between faults, calculating recency similarity; Calculating a state similarity by determining a current state of a historical fault; Calculating issuance number similarity by comparing issuance number information between 
Regarding claims 5 and 15, Xiao et al. disclose (see paragraph 55 of the specification) At step 206, feature transformation and normalization processes are performed, similarity scores (e.g., S, R, Sv, Rv, V, or Dv described above) are calculated for the respective features, and each feature score is subjected to normalization processes such that each feature score has a value between 0-1. At step 208, an overall score is calculated from each feature score (e.g., a weighted calculation according to the weight of each feature). To accurately determine the effect of features on the outcome, determining feature weights according to linear regression algorithms, respectively, is a common means in the art. 
Claims 6 and 16 further defines the preceding claims, however, setting of initial weights, and adjustment of feature weights, may be set as required by a person skilled in the art and belong to common general knowledge in the art. 
Claims 7 and 17 further defines the preceding claims, however, comparing predicted outcomes with standard answers and determining feature weights according to the degree of match of the two are customary means in the art. 
Claims 8 and 18 further defines the preceding claims with additional features that have been disclosed by Huet et al.: (see paragraph 44 of the specification) For example, classifier module 101B may receive signal 107 indicative of optical characteristics of sample wafer 105 from scanning inspection tool 101A as shown in Figure 1. 
Claims 9 and 19 further defines the previous claims, however, in order to guarantee reliability of the sample library, rich case samples, storing deficiencies including feature parameters corresponding to the type of shortcomings, suspected root causes into a database as new trained cases is conceivable to those skilled in the art. 
Claims 10 and 20 further defines the preceding claims, additional features of which have been disclosed by Huet et al.: (see paragraph 46 of the specification) To determine a population of defects of a particular type previously determined using the scanning inspection tool 101A, a skilled person can inspect images of a reference wafer generated with the high-resolution inspection tool 103A to determine this population manually. Alternatively, automated image . 
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou et al. (CN110243834A) in view of Xiao et al. (US 2017/0269985 A1).
Regarding claim 1 and 11, Gou et al. disclose a system for analyzing the cause of defects(corresponding to an assessment system),and particularly it discloses(see description, paragraphs [0020]-[0068],figure 2): a server for analyzing the cause of defects which certainly comprises a storage device for storing instructions; the analyzing method comprises extracting feature parameters Df 11-Df In, Df 21-Df 2n· .. Df n1-Df nn corresponding to defects detected on transformer; determining feature evaluations according to the feature parameters Df 11-Df In, Df 21-Df 2n,· .. ,Df n1-Df nn, weighting the feature evaluations to calculate the weighted feature evaluations by the weights w 11-w In, W 21- w 2n,· .. ,w n1- w nn; summing the weighted feature evaluations to get S 1 -S n and then calculating the defect cause vectors R 1-R n by means of squash(S 1- ), and computing the defect cause probabilities P 1-P n by the defect cause vectors R 1-R n; ranking the defect cause probabilities P 1-P n corresponding to n possible defect causes (P 1-P n are n total scores corresponding to n lesson-learnt cases);and Gou et al. implicitly discloses a processing circuit coupled to the 
Gou et al. fail to disclose the total scores are obtained by summing the weighted feature evaluations; and the lesson-learnt case with higher priority is found out to be a suspected root cause.
Xiao et al. disclose (see paragraph 55 of the specification) at step 202 obtaining information associated with a fault, such as obtaining key event information and optionally also one or more of recency information, status information, release number information, version number information or duplicate value information. At step 204, the obtained information is data decimated and prepared such that the information is converted into a standardized format that can be computed. At step 206, a feature transformation and normalization process is performed, a similarity score (e.g., S, R, Sv, Rv, V, or Dv described above) is computed for the respective feature, and each feature score is normalized such that the value of each feature score is between 0-1. At step 208, calculating an overall score from each feature score (e.g., a weighting calculation according to the weight of each feature), and ranking the relevant historical faults by score and selecting the classified locations corresponding to the top K ( e.g. K = 10) faults for statistics ( e.g. 5 occurrences of the AAA classified 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOHN H LE/Primary Examiner, Art Unit 2862